By the Court. Duer, J.
The plaintiff referred to section 152 of the code, but it does not apply to his motion. A sham answer and defence, is one that is false in fact, and not pleaded in good faith. It may be perfectly good in form, and to all appearance a perfect defence. Section 152 provides for striking out such answers. A frivolous answer, is one that shows no defence, conceding all that it alleges to be true. Each may be stricken out on motion, but it is under different provisions of the code. The question here is, whether the answer is frivolous. (The judge then examined the answer in this respect.)